Citation Nr: 1218629	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  10-01 182	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to VA burial benefits.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to December 1945.  The appellant is the Veteran's surviving common law spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

The appellant testified at a November 2010 hearing before an RO Decision Review Officer (DRO) at the Providence RO.  A transcript of the hearing is associated with the claims file. 

On February 9, 2012, the Board remanded the claim of entitlement to VA burial benefits for issuance of a Statement of the Case (SOC), pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  In a separate document the Board has vacated that remand.


FINDING OF FACT

There is no administrative decision of record denying the appellant VA burial benefits, and thus, her purported May 2009 notice of disagreement is invalid.  



CONCLUSION OF LAW

The appellant does not have a current appeal for entitlement to VA burial benefits, there remains no justiciable case or controversy before the Board at this time.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.101 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The evidence of record shows that the appellant attempted to file a notice of disagreement with an April 2009 administrative decision denying VA burial benefits to one of Veteran's other relatives (L. A.).  The evidence shows that L. A. paid for the Veteran's burial benefits, and filed for VA burial benefits.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  Here, the Board did not have jurisdiction over the burial benefits claim, because the appellant did not file a claim for VA burial benefits and she was not denied entitlement to VA burial benefits.  See 38 C.F.R. § 20.101.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


